EXHIBIT 10.1

 

 

TOTAL SYSTEM SERVICES, INC.

[NAME OF AWARDEE] PERFORMANCE SHARE AGREEMENT

 

Total System Services, Inc. (“Company”) confirms that on __, 20__, the
Compensation Committee of the Board of Directors of Total System Services, Inc.
(the “Committee”) approved, effective ____ 20__  (the “Grant Date”), an award of
performance shares (“Performance Shares”) with an initial economic value equal
to ____ Dollars ($___) (such initial economic value being the “20__-20__
Performance Opportunity”).  The number of Performance Shares initially granted
pursuant to this Performance Share Agreement will be determined by dividing the
20__-20__ Performance Opportunity by the closing price of the Company’s Shares
on the New York Stock Exchange on the Grant Date (your “Initial Performance
Shares”). Your Initial Performance Shares may be adjusted based on the specified
performance measures for the period 20__-20__ pursuant to the provisions of
Section 1 below.  The number of Performance Shares that you become entitled to
receive will vest in accordance with the provisions of Section 2 (or Section 3
in the event of a Change in Control), and will be payable in accordance with the
provisions of Section 9.

 

In consideration of this 20__-20__ Performance Opportunity, and your continued
employment by TSYS or one of its Affiliates or Subsidiaries, you agree that the
Performance Shares that you receive in connection with this 20__-20__
Performance Opportunity, if any, are subject to the terms and conditions of this
Performance Share Agreement (this “Agreement”) and the  Total System Services,
Inc. 2017 Omnibus Plan (the “Plan”) and that you are bound by the terms and
conditions set forth in this Agreement, including the covenants set forth in
Section 4 of this Agreement.  Subject to Section 3(a), any other capitalized
word used in this Agreement and not defined in this Agreement, including each
form of that word, is defined in the Plan.

 

1.          Standard Performance Terms.

 

(a)         Performance Period.  The number of Performance Shares you will be
entitled to receive in connection with the 20__-20__ Performance Opportunity
will be determined on the basis of the achievement of the performance metrics
set forth in Section 1(b) (the “Performance Metrics”) during the performance
period beginning on the Grant Date and ending on December 31, 20__ (the
“Performance Period”).

(b)         Performance Metrics.  Subject to Section 1(d), the Committee will
determine whether, and to what extent, the following Performance Metrics have
been achieved by the end of the Performance Period:

 

[Performance Metrics]

 

After the end of the Performance Period, the Committee will determine whether,
and to what extent, the Performance Metrics have been achieved, and the number
of Performance Shares payable.  In determining the number of Performance Shares
payable, the Committee will look at whether, and the extent that, each
individual Performance Metric has been achieved, and the Committee may determine
that 100% of the Performance Shares are payable even if all of the Performance
Metrics have not been achieved.

 

2.          Change of Employment Status.

 

(a)         Vesting.  Except as otherwise provided in this Section 2 or Section
3, you must remain employed with the Company, its Affiliate or its Subsidiary
through the Performance Period in order to vest in your Performance Shares.  For
purposes of this Section 2, your transfer between the Company and its Affiliate
or Subsidiary, or among Affiliates and Subsidiaries, will not be a termination
of employment.







--------------------------------------------------------------------------------

 



 

In the event of a Change of Control, any applicable terms of Section 3 (Change
of Control) will supersede the terms of this Section 2.

(b)         Long-Term Disability or Death.  If your employment with the Company,
its Affiliate or its Subsidiary terminates during the Performance Period due to
(i) your long-term disability (determined on the basis of your qualification for
long-term disability benefits under a plan or arrangement offered by the
Company, its Affiliate or its Subsidiary) or (ii) your death, the number of
Performance Shares that become vested and that you, or your beneficiary, will be
entitled to receive will equal the product of the number of your Initial
Performance Shares multiplied by the ratio of the number of months you were
employed during the Performance Period to the total number of months in the
Performance Period (partial months of employment will be counted as full number
of months).

(c)         Other Termination of Employment.  Except as set forth in Section
2(b), if you voluntarily terminate employment or if you are involuntarily
terminated by the Company, its Affiliate or its Subsidiary before the end of the
Performance Period, your Initial Performance Shares will be forfeited
immediately.

(d)         Violation of Covenants.  In the event that you violate any of the
covenants set forth in Section 4 (whether or not your employment with the
Company is terminated), your Initial Performance Shares will be forfeited
immediately.

 

3.          Change of Control.

 

(a) In the event of a Change of Control in which the Company is the surviving
entity or in which the Company’s successor assumes the Company’s obligations
under this Agreement, or if the Performance Shares are otherwise equitably
converted or substituted, and if your employment is subsequently terminated
within two (2) years following the date of such Change of Control either (i) by
the Company for any reason other than Cause or (ii) by you for Good Reason (as
the terms “Cause” and “Good Reason” are defined in the Company's applicable
Change of Control Plan Document, the provisions of which are incorporated herein
by reference), then your Initial Performance Shares will be deemed to have been
earned and vested as of the date of termination and paid out on a pro rata basis
as follows:

 

The number of Performance Shares you receive will equal the product of the
number of your Initial Performance Shares multiplied by the ratio of the number
of months you were employed during the Performance Period to the total number of
months in the Performance Period (partial months of employment will be counted
as a full number of months).

 

(b)         In the event of a Change of Control in which the Company’s successor
does not assume the Company’s obligations under this Agreement, or the
Performance Shares are not otherwise equitably converted or substituted, your
Initial Performance Shares will be deemed to have been earned and vested as of
the effective date of the Change of Control and paid out on a pro rata basis as
follows:

 

The number of Performance Shares you receive will equal the product of the
number of your Initial Performance Shares multiplied by the ratio of the number
of months you were employed during the Performance Period to the total number of
months in the Performance Period (partial months of employment will be counted
as a full number of months).

 

4.          Restrictive Covenants.  By electronic execution of this Agreement,
you agree to the terms and conditions of the Restrictive Covenant Agreement that
is attached hereto as Exhibit A, the provisions of which are incorporated herein
and made a part of this Agreement by this reference.

 

5.          Nontransferability of Awards.    Except as provided in Section 6 or
as otherwise permitted by the Committee, you may not sell, transfer, pledge,
assign or otherwise alienate or hypothecate any of your Performance Shares.

 

6.          Beneficiary Designation.  You may name any beneficiary or
beneficiaries who may be entitled to any right in the Performance Shares
received pursuant to this Agreement by filing a beneficiary designation for your
Fidelity Account® with Fidelity Investments.

 





2

--------------------------------------------------------------------------------

 



7.          Tax Withholding.  The Company will withhold from any payment made
under this Agreement or any other amounts payable to you by the Company an
amount sufficient to satisfy the minimum statutory Federal, state and local
income and employment tax withholding requirements.

 

8.          Adjustments.  In accordance with Section 4.4 of the Plan, the
Committee will make appropriate adjustments in the terms and conditions of your
Performance Shares in recognition of a corporate event or transaction affecting
the Company (such as a common stock dividend, common stock split,
recapitalization, payment of an extraordinary dividend, merger, consolidation,
combination, spin-off, distribution of assets to stockholders other than
ordinary cash dividends, exchange of shares, or other similar corporate change),
to prevent unintended dilution or enlargement of the potential benefits of your
Performance Shares.  The Committee's determinations pursuant to this Section 8
will be conclusive.

 

9.          Timing and Form of Payment.

 

(a)         Performance Shares, if any, that vest pursuant to Section 2(b) will
be paid in Shares not later than sixty (60) days following the date of your
termination of employment on account of long-term disability or death, as
applicable.

(b)         Performance Shares, if any, that vest pursuant to Section 2(a) will
be paid in Shares as soon as administratively practicable following the date the
Committee determines the number of Performance Shares payable based on the
achievement of the Performance Metrics, but in no event later than March 15,
20__.

(c)         Performance Shares, if any, that vest pursuant to Section 3(a) will
be paid in Shares not later than sixty (60) days following the date of your
termination of employment.  Performance Shares, if any, that vest pursuant to
Section 3(b) will be paid in Shares not later than sixty (60) days following the
effective date of the Change in Control.

(d)         If Performance Shares are to be paid to you, you will receive
evidence of ownership of those Shares.

 

10.        Dividend Equivalents.  The Initial Performance Shares will be
credited with dividend equivalents equal to the amount of cash dividend payments
that would have otherwise been paid if the shares of the Company's common stock
represented by the Initial Performance Shares (including deemed reinvested
additional shares attributable to the Initial Performance Shares pursuant to
this paragraph) were actually outstanding (the “Dividend Equivalents”).  These
Dividend Equivalents will be deemed to be reinvested in additional shares of the
Company's common stock determined by dividing the deemed cash dividend amount by
the Fair Market Value of a share of the Company's common stock on the applicable
dividend payment date.  Such credited amounts will be added to the Initial
Performance Shares and will vest or be forfeited in accordance with Section 2 or
3, as applicable, based on the vesting or forfeiture of the Initial Performance
Shares to which they are attributable.  In addition, the Initial Performance
Shares will be credited with any dividends or distributions that are paid in
shares of the Company's common stock represented by the Initial Performance
Shares and will otherwise be adjusted by the Committee for other capital or
corporate events as provided for in the Plan.

 

11.        No Guarantee of Employment.  This Agreement is not a contract of
employment and it is not a guarantee of employment for life or any period of
time.  Nothing in this Agreement interferes with or limits in any way the right
of the Company, its Affiliate or its Subsidiary to terminate your employment at
any time.  This Agreement does not give you any right to continue in the employ
of the Company, its Affiliate or its Subsidiary.

 

12.        Governing Law; Choice of Forum.  This Agreement will be construed in
accordance with and governed by the laws of the State of Georgia, the state in
which the Company is incorporated, without giving effect to the principles of
conflicts of law of that state.  Any action to enforce this Agreement or any
action otherwise regarding this Agreement must be brought in a court in the
State of Georgia, to which jurisdiction the Company and you consent.

 

13.        Miscellaneous.  For purposes of this Agreement, “Committee” includes
any direct or indirect delegate of the Committee, and, unless otherwise
specified herein, the word “Section” refers to a





3

--------------------------------------------------------------------------------

 



Section in this Agreement.  The Committee has absolute discretion to interpret
and make determinations under this Agreement.  Any determination or
interpretation by the Committee pursuant to this Agreement will be final and
conclusive.  In the event of a conflict between any term of this Agreement and
the terms of the Plan, the terms of the Plan control.  This Agreement and the
Plan represent the entire agreement between you and the Company, and you and all
Affiliates or Subsidiaries, regarding your Performance Shares.  No promises,
terms, or agreements of any kind regarding your Performance Shares that are not
set forth, or referred to, in this Agreement or in the Plan are part of this
Agreement.  In the event any provision of this Agreement is held illegal or
invalid, the rest of this Agreement will remain enforceable.  If you are an
Employee of an Affiliate or Subsidiary, your Performance Shares are being
provided to you by the Company on behalf of that Affiliate or Subsidiary, and
the value of your Performance Shares will be considered a compensation
obligation of that Affiliate or Subsidiary.  Your Performance Shares are not
Shares and do not give you the rights of a holder of Shares.  The issuance of
Shares pursuant to your Performance Shares is subject to all applicable laws,
rules and regulations, and to any approvals by any governmental agencies or
national securities exchanges as may be required.  No Shares will be issued if
that issuance would result in a violation of applicable law, including the
federal securities laws and any applicable state or foreign securities laws.

 

14.        Equity Recovery.  If this Award and the Performance Shares or Shares
you receive pursuant to this Agreement are subject to recovery under any law,
government regulation or stock exchange listing requirement, the Award, the
Performance Shares, and the Shares shall be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement) and the Committee shall require that you reimburse the
Company all or part of any payment or transfer related to this Award, the
Performance Shares and the Shares.

 

15.        Amendments.  The Committee has the exclusive right to amend this
Agreement as long as the amendment does not adversely affect your 20__-20__
Performance Opportunity in any material way (without your written consent) and
is otherwise consistent with the Plan.  The Company will give written notice to
you (or, in the event of your death, to your beneficiary or estate) of any
amendment as promptly as practicable after its adoption.

 

16.        Electronic Signature.  Your acceptance and execution of this
Agreement shall be made by electronic acknowledgement, and you agree that your
electronic acknowledgment of this Agreement shall be considered the equivalent
of your written signature.

 

17.        Code Section 409A.  The intent of the parties is that payments under
this Agreement comply with or be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and the Company shall have complete discretion to interpret and construe
this Agreement in any manner that establishes an exemption from (or compliance
with) the requirements of Code Section 409A.  If for any reason, such as
imprecision in drafting, any provision of this Agreement does not accurately
reflect its intended establishment of an exemption from (or compliance with)
Code Section 409A, as demonstrated by consistent interpretations or other
evidence of intent, such provision shall be considered ambiguous as to its
exemption from (or compliance with) Code Section 409A and shall be interpreted
by the Company in a manner consistent with such intent, as determined in the
discretion of the Company. A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement unless such
termination is also a “separation from service” within the meaning of Code
Section 409A, and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “such a separation from service.” Any provision of this Agreement to the
contrary notwithstanding, if the Company determines that you are a “specified
employee,” within the meaning of Code Section 409A, then to the extent any
payment that you are entitled to under this Agreement on account of your
separation from service would be considered nonqualified deferred compensation
under Code Section 409A, such payment shall be paid or provided at the date
which is the earlier of (i) six (6) months and one day after such separation
from service and (ii) the date of your death (the “Delay Period”).  Upon the
expiration of the Delay Period, all payments delayed pursuant to this Section 17
shall be paid in a lump-sum, without interest, and any remaining payments and





4

--------------------------------------------------------------------------------

 



benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

 

 

TOTAL SYSTEM SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Ryland Harrelson

 

 

Ryland Harrelson

 

 

Executive Vice-President and Chief HR Officer

 

 





5

--------------------------------------------------------------------------------

 



EXHIBIT A

 

RESTRICTIVE COVENANT AGREEMENT

 

This RESTRICTIVE COVENANT AGREEMENT (this “Agreement”) is made and entered into
by and between, TEAM MEMBER, and TOTAL SYSTEM SERVICES, INC., a Georgia
corporation (the  “Company”), and each of its affiliates (collectively, the
“Company Group”). In consideration of the Company’s grant of certain equity
interests to Team Member in connection with his or her employment, and his or
her continued employment, by the Company or other member of the Company Group,
and other good and valuable consideration, the parties agree as follows:

 

1.          Acknowledgments.

 

(a)         Team Member acknowledges that during the course of Team Member’s
employment, Team Member has had or will have access to Confidential Information
(as defined below).  Team Member understands and agrees that such Confidential
Information is of great competitive importance and commercial value to the
Company Group, and that the improper use or disclosure of such Confidential
Information by Team Member would cause irreparable harm to the Company
Group.  Accordingly, Team Member agrees that the restrictive covenants contained
in this Agreement are reasonable, fair, and necessary to protect the Company
Group’s legitimate business interests in safeguarding its Confidential
Information and that any claim or cause of action of Team Member against the
Company Group will not constitute a defense to the enforcement of such
restrictive covenants.

(b)         Team Member acknowledges that an important part of Team Member’s
duties is, has been, or will be to advance the business of the Company Group by
directly, or through the supervision of others, developing and maintaining
substantial relationships with prospective or existing clients of the Company
Group and/or developing and maintaining the goodwill of the Company Group
associated with (i) an ongoing business, commercial or professional practice, or
(ii) a specific geographic location, or (iii) a specific marketing or trade area
and/or providing corporate support services for the Company Group including, but
not limited to, legal, financial, human resources, technical, information
security, communication, and investor relations.

(c)         Team Member acknowledges that in the course of Team Member’s
employment, Team Member has, does or will:

(i)           customarily and regularly solicit clients or prospective clients;
and/or

(ii)          customarily and regularly engage in making sales or obtaining
contracts for products or services to be performed by others; and/or

(iii)         perform each of the following duties:

a.    have the primary duty of managing the enterprise (or a customarily
recognized department or subdivision thereof) in which the Team Member is
employed;

b.    customarily and regularly direct the work of two or more employees; and

c.    have the authority to hire or fire other employees or have particular
weight given to Team Member’s suggestions and recommendations as to the hiring,
firing, advancement, promotion, or any other change of status of other
employees; and/or

(iv)         by reason of the Company Group’s investment of time, training,
money, trust, exposure to the public, or exposure to clients, vendors, or other
business relationships:

a.    gained a high level of notoriety, fame, reputation, or public persona as
the Company Group’s representative or spokesperson; or

b.    gained a high level of influence or credibility with the Company Group’s
clients, vendors, or other business relationships; and/or

c.    become intimately involved in the planning for or direction of the
business of the Company Group or a defined unit of the business of the Company
Group; and/or

d.    obtained selective or specialized skills, knowledge, abilities, or client
contacts or information.





6

--------------------------------------------------------------------------------

 



2.          Protection of Confidential Information.

 

(a)         Non-disclosure of Confidential Information.  From and after _____
__, 20__, except as otherwise provided in Section 10, Team Member shall hold in
confidence all Confidential Information and shall not, either directly or
indirectly, use, transmit, copy, publish, reveal, divulge or otherwise disclose
or make accessible any Confidential Information to any person or entity without
the prior written consent of an executive officer of the Company Group.  Team
Member’s obligation of non-disclosure as set forth herein shall continue for so
long as the information in question continues to constitute Confidential
Information.  The restrictions in this Section 2 are in addition to and not in
lieu of any other obligations of Team Member to protect Confidential
Information, including, but not limited to, obligations arising under the
Company Group’s policies, ethical rules, applicable law, or any other contract
or agreement.  Nothing in this Agreement is intended to or should be interpreted
as diminishing any rights and remedies the Company Group has under applicable
law related to the protection of confidential information or trade secrets.

(b)         Definition of Confidential Information.  For purposes of this
Agreement, “Confidential Information” means data or information relating to the
business of the Company Group that has been or will be disclosed to Team Member
or of which Team Member becomes aware as a consequence of or through Team
Member’s relationship with the Company Group and which has value to the Company
Group or, if owned by someone else, has value to that third party, and is not
generally known to the Company Group’s competitors.  Confidential Information
includes, but is not limited to, trade secrets, information regarding clients,
contractors and the industry not generally known to the public, strategies,
methods, books, records and documents, technical information concerning
products, equipment, services and processes, procurement procedures, pricing and
pricing techniques, information concerning past, current and prospective
clients, investors and business affiliates, pricing strategies and price curves,
plans or strategies for expansion or acquisitions, budgets, research, financial
and sales data, communications information, evaluations, opinions and
interpretations of information and data, marketing and merchandising techniques,
electronic databases, models, specifications, computer programs, contracts, bids
or proposals, technologies and methods, training methods and processes,
organizational structure, personnel information, payments or rates paid to
consultants or other service providers, and other such confidential or
proprietary information, whether such information is developed in whole or in
part by Team Member, by others in the Company Group or obtained by the Company
Group from third parties, and irrespective of whether such information has been
identified by the Company Group as secret or confidential.  Confidential
Information does not include any data or information that has been voluntarily
disclosed to the public by the Company Group (except where such public
disclosure has been made by Team Member without authorization) or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means.

(c)         Notice to Company Group.  Except as otherwise provided in Section
10, in the event Team Member is requested or required pursuant to any legal,
governmental, or investigatory proceeding or process or otherwise to disclose
any Confidential Information, Team Member shall promptly notify the General
Counsel of Total System Services, Inc. in writing as soon as possible, so that
the Company Group may seek a protective order or other appropriate remedy, or,
if it chooses, waive compliance with the applicable provision of this
Agreement.  Team Member shall cooperate with the Company Group to preserve the
confidentiality of such Confidential Information consistent with applicable law
or court order, and shall use Team Member’s best efforts to limit any such
disclosure to the minimum disclosure necessary to comply with such law or court
order.

 

3.          Protection Against Unfair Competition.  Team Member agrees and
covenants that for a period of two (2) years from and after Team Member’s
termination of employment, Team Member shall not, directly or indirectly,
whether personally or through another person or entity, perform any of the
Prohibited Activities (as defined below) in the Territory (as defined below) or
any part thereof for or on behalf of Team Member or any other person or entity
that competes with the Business (as defined below) or any part thereof, without
the written consent of the Chief Executive Officer or Chief HR Officer of Total
System Services, Inc.





7

--------------------------------------------------------------------------------

 



(a)         For purposes of this Agreement:

(i)          Team Member’s “Prohibited Activities” means activities of the type
conducted, provided, or offered by Team Member within two (2) years prior to
Team Member’s termination of employment,  including supervisory, management,
operational, business development, maintenance of client relationships,
corporate strategy, community relations, public policy, regulatory strategy,
sales, marketing, investor relations, financial, accounting, information
security, legal, human resource, technical and other similar or related
activities and including service as a director or in any similar capacity.

(ii)         “Territory” means  each geographic area in which a Restricted
Company conducts the Business during the last two (2)  years of Team Member’s
employment, including, without limitation each of the following areas: (a) the
following states within the United States of America: Alabama, Alaska, Arizona,
Arkansas, California, Colorado, Connecticut, Delaware, the District of Columbia,
Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky,
Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi,
Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, New
York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode
Island, South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia,
Washington, West Virginia, Wisconsin, and Wyoming; (b) the following provinces
with Canada: Alberta, British Columbia, Manitoba, New Brunswick, Newfoundland
and Labrador, Nova Scotia, Ontario, Prince Edward Island, Quebec, and
Saskatchewan; (c) the following states within Mexico: Aguascalientes, Baja
California, Baja California Sur, Campeche, Chiapas, Ciudad de México, Chihuahua,
Coahuila, Colima, Durango, Guanajuato, Guerrero, Hidalgo, Jalisco, México,
Michoacán, Morelos, Nayarit, Nuevo León, Oaxaca, Puebla, Querétaro, Quintana
Roo, San Luis Potosí, Sinaloa, Sonora, Tabasco, Tamaulipas, Tlaxcala, Veracruz,
Yucatán, and Zacatecas; (d) the following states within Brazil: Acre, Alagoas,
Amapá, Amazonas, Bahia, Ceará, Distrito Federal, Espírito Santo, Goiás,
Maranhão, Mato Grosso, Mato Grosso do Sul, Minas Gerais, Pará, Paraíba, Paraná,
Pernambuco, Piaui, Rio de Janeiro, Rio Grande do Norte, Rio Grande do Sul,
Rondônia, Roraima, Santa Catarina, São Paulo, Sergipe, and Tocantins; and (e)
the following countries in Europe: Albania, Andorra, Armenia, Austria,
Azerbaijan, Belrus, Belgium, Bosnia and Herzegovina, Bulgaria, Croatia, Cyprus,
Czech Republic, Denmark, Estonia, Finland, France, Georgia, Germany, Greece,
Hungary, Iceland, Ireland, Italy, Kazakhstan, Kosovo, Latvia, Liechtenstein,
Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro,
Netherlands, Norway, Poland, Portugal, Romania, Russia, San Marino, Serbia,
Slovakia, Slovenia, Spain, Sweden, Switzerland, Turkey, Ukraine, and the United
Kingdom.

(iii)         the “Business” means the business of (i) providing payment
processing services to financial and non-financial institutions; (ii) performing
services, acquiring solutions and related systems and integrated support
services to merchant acquiring and merchants; (iii) providing general-purpose
reloadable prepaid debit cards and payroll cards and alternative financial
services to underbanked consumers and others; (iv) providing certain
payments-related reselling services, information reporting services related to
transactions,  billing services, point of sale equipment sales and services, and
other value-added services (including fraud detection,  mitigation  and
management services) relating to (i) – (iii); or (v) similar or related
businesses or activities conducted, authorized, offered or provided by a
Restricted Company within two (2) years prior to the date of Team Member’s
termination of employment.

 

(iv)        “Restricted Company” means the entity in the Company Group that
employs the Team Member (the “Employer”)  and any member of the Company Group
(other than the Employer) for which Team Member performed services or had
responsibility during the last two (2) years of Team Member’s employment.

 





8

--------------------------------------------------------------------------------

 



4.          Non-solicitation of Clients.  Team Member agrees and covenants that
for a period of two (2) years from and after the date of Team Member’s
termination of employment,  Team Member shall not solicit or attempt to solicit,
directly or by assisting others, any business from any of the Company Group’s
clients, including actively sought prospective clients, with whom Team Member
had Material Contact during Team Member’s employment for purposes of providing
products or services that are competitive with those provided by the Company
Group.

 

(a)         For purposes of this Agreement, products or services shall be
considered competitive with those provided by the Company Group if such products
or services are of the type conducted, authorized, offered or provided by the
Company Group within two (2) years prior to the date of Team Member’s
termination of employment.

(b)         For purposes of this Agreement, the term “Material Contact” means
contact between Team Member and each client or potential client (i) with whom
Team Member dealt on behalf of the Company Group, (ii) whose dealings with the
Company Group were coordinated or supervised by Team Member, (iii) about whom
the Team Member obtained Confidential Information in the ordinary course of
business as a result of Team Member’s association with the Company Group, or
(iv) who receives products or services authorized by the Company Group, the sale
or possession of which results or resulted in possible compensation,
commissions, or earnings for Team Member within two (2) years prior to the Team
Member’s termination of employment.

 

5.          Non-solicitation of Employees.  Team Member agrees and covenants
that for a period of two (2) years from and after the date Team Member
terminates employment, Team Member shall not solicit or attempt to solicit,
directly or by assisting others, any person who was an employee of the Company
Group on, or within six (6) months before, the date of such solicitation or
attempted solicitation and with whom Team Member had contact while employed by,
or serving as a director of, any member of the Company Group, for purposes of
inducing such person to leave the employment of the Company Group.

 

6.          Non-disparagement.  Except as otherwise provided in Section 10, Team
Member agrees not to make, publish or communicate to any person or entity or in
any public forum (including social media) at any time any defamatory or
disparaging remarks, comments or statements concerning any of the Company Group,
or any of their respective directors, officers and employees.  This Section 6
does not in any way, restrict or impede Team Member from exercising protected
rights to the extent that such rights cannot be waived by agreement or from
complying with any applicable law or regulation or a valid order of a court of
competent jurisdiction or an authorized Government Agency (as defined below).

 

7.          Enforcement.  Team Member acknowledges and agrees that a breach of
any of the restrictive covenants set forth in this Agreement would cause
irreparable damage to the Company Group, the exact amount of which would be
difficult to determine, and that the remedies at law for any such breach would
be inadequate.  Accordingly, Team Member agrees that, in addition to any other
remedy that may be available at law, in equity, or hereunder, the Company Group
shall be entitled to specific performance and injunctive relief, without posting
bond or other security, to enforce or prevent any breach of any of the
restrictive covenants set forth in this Agreement.  In any action for injunctive
relief, the prevailing party will be entitled to collect reasonable attorneys’
fees and other reasonable costs from the non-prevailing party.

 

8.          Tolling.  In the event the enforceability of any of the restrictive
covenants in this Agreement are challenged in a claim or counterclaim in court
during the time periods set forth in this Agreement for such restrictive
covenants, and Team Member is not immediately enjoined from breaching any of the
restrictive covenants herein, then if a court of competent jurisdiction later
finds that the challenged restrictive covenant is





9

--------------------------------------------------------------------------------

 



enforceable, the time periods set forth in the challenged restrictive
covenant(s) shall be deemed tolled upon the filing of the claim or counterclaim
in court seeking or challenging the enforceability of this Agreement until the
dispute is finally resolved and all periods of appeal have expired; provided,
however, that to the extent Team Member complies with such restrictive
covenant(s) during such challenge, the time periods set forth in the challenged
restrictive covenant(s) shall not be deemed tolled.

 

9.          Notification to Subsequent Employer.  Team Member agrees to notify
any subsequent employer of the existence and terms of this Agreement.  In
addition, Team Member authorizes the Company Group to provide a copy of this
Agreement to third parties, including but not limited to Team Member’s
subsequent, anticipated, or possible future employers.

 

10.        Permitted Disclosures.  Notwithstanding any other provision of this
Agreement, nothing contained in this Agreement limits Team Member’s ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (collectively, “Government
Agencies”), or restricts Team Member from providing truthful information in
response to a lawfully issued subpoena or court order.  Further, this Agreement
does not limit Team Member’s ability to communicate with any Government Agencies
or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company Group.

 

11.        Notices.

 

(a)         All notices provided for or required by this Agreement shall be in
writing and shall be deemed to have been properly given when sent to the other
party by facsimile (confirmation of receipt required) or when received by the
other party if mailed by certified or registered mail, return receipt requested,
as follows:

 

If to the Company:

Total System Services, Inc.

 

Attn: General Counsel

 

One TSYS Way

 

Post Office Box 2567

 

Columbus, Georgia 31902-2567

 

 

If to Team Member:

Most recent address on file with the Company Group

 

12.        Governing Law; Venue.  This Agreement shall be deemed to be made in,
and in all respects shall be interpreted, construed, and governed by and in
accordance with the laws of the State of Georgia, irrespective of its
choice-of-law rules.  Any action arising under or related to this Agreement,
shall be filed exclusively in the state or federal courts with jurisdiction over
Muscogee County, Georgia or Gwinnett County, Georgia and each of the parties
hereby consents to the jurisdiction and venue of such courts.

 

13.        Assignability.  This Agreement is personal to Team Member and may not
be assigned by Team Member.  This Agreement shall be assignable by the Company
Group and shall inure to the benefit of the Company Group and its successors and
assigns.





10

--------------------------------------------------------------------------------

 



14.        Severability.  Should any provision of this Agreement be declared or
determined by any court of competent jurisdiction to be unenforceable or invalid
for any reason, the validity of the remaining parts, terms or provisions of this
Agreement shall not be affected thereby and the invalid or unenforceable part,
term or provision shall be deemed not to be a part of this Agreement.

 

15.        Third Party Beneficiaries.  The parties agree that the Company Group
and each member thereof are intended third party beneficiaries of this
Agreement, with full rights to enforce this Agreement.  Except as stated in the
preceding sentence, this Agreement does not confer any rights or remedies upon
any person or entity other than the parties to this Agreement and their
respective successors and permitted assigns.

 

16.        Modification.  No provision of this Agreement may be modified or
waived except in writing signed by Team Member and a duly authorized
representative of the Company Group.  Notwithstanding the foregoing, if it is
determined by a court of competent jurisdiction that any restrictive covenant
set forth in this Agreement is excessive in duration or scope or is unreasonable
or unenforceable, it is the intention of the parties that such restriction may
be modified by the court to render it enforceable to the maximum extent
permitted by law.

 

17.        Survival.  Team Member’s obligations under this Agreement shall
survive the termination of Team Member’s employment for any reason, and shall
thereafter be enforceable whether or not such termination is claimed or found to
be wrongful or to constitute or result in a breach of any contract or of any
other duty owed or claimed to be owed to Team Member by the Company Group.

 

18.        Electronic Signature.  Team Member’s acceptance and execution of this
Agreement shall be made by electronic acknowledgment, and Team Member agrees
that his or her electronic acknowledgment of this Agreement shall be considered
the equivalent of his or her written signature.

 

 

TOTAL SYSTEM SERVICES, INC.,

 

on behalf of the Company Group

 

 

 

 

 

 

 

By:

/s/ Ryland Harrelson

 

 

Ryland Harrelson

 

 

Executive Vice President and Chief HR Officer

 

 

11

--------------------------------------------------------------------------------